Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolan US 20160373342 in view of Venkatsubra US 20050091307. 

Regarding claims 1, 6, 12, and 13, Kolan a method of communication in an Internet Protocol (IP) network, comprising the following steps:
initializing, by a first communicating device, a communication with a second communicating device, while signaling to said second communicating device that said first communicating device is compatible with multi-path 
communications relying on the UDP (User Datagram Protocol) transport protocol (UDP, the client device 300 can issue an 
upon a confirmation that the second communicating device is compatible with multi-path UDP communications (Upon receiving an affirmative response from server for multipath capability, [0081]):

Kolan is silent on sending, by the first communicating device, data to the second device according to the UDP transport protocol, each of the messages containing these data including, whatever path is used, one and the same context identifier, the context identifier, allowing the second communicating device to correlate a set of UDP datagrams associated with one a given multi-path UDP communication, or
sending by the second communicating device, data to the first device according to the UDP transport protocol, each of the messages containing these data including, whatever path is used, one and the same context identifier, the context identifier, allowing the first communicating device to correlate a set of UDP datagrams associated with a given multi-path UDP communication.
Venkatsubra teaches sending, by the first communicating device, data to the second device according to the UDP transport protocol, whatever path is used, one and the same context 
sending by the second communicating device, data to the first device according to the UDP transport protocol, whatever path is used, one and the same context identifier, the context identifier, allowing the first communicating device to correlate a set of UDP datagrams associated with a given UDP communication (fig. 2A box 212, first set of UDP packets sent to remote servers 110, 112 have payloads containing a stream aggregation (SA) command that is interpreted and executed by the remote server's operating system in accordance with the preferred embodiment. FIG. 2A shows the format of the SA command. SA command 202 contains a Command Type 204, specifying the UDP payload as a SA command, a Client Address Type 204, specifying IPv4 or IPv6, for example, Client Address 208, specifying the IP address of the client 106 for receiving the streaming data, Stream ID 210, specifying the remote server's designated Stream ID for the association with the client 106, and Data Type 212, [0023]). The Examiner corresponds the applicant’s context identifier with the Data Type of the reference.

Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Kolan by sending, by 

Regarding claim 11, (Kolan: [0081]).

Regarding claim 14, the context identifier is unique for each multi-path UDP communication established between the first and second communicating devices ().

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kolan and Oran as applied s 1 and 6 above, and further in view of Patrick US 20050264581.

The combination is silent on the communicating device sending data using the UPD transport protocol inserts a security token into said the messages containing these data, the security token allowing the receiver of these messages to authenticate the sender thereof.
Patrick teaches the communicating device sending data using the data inserts a security token into said the messages containing these data, the security token allowing the receiver of these messages to authenticate the sender thereof.
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   the communicating device sending data using the UPD transport protocol inserts a security token into said the messages containing these data, the security token allowing the receiver of these messages to authenticate the sender thereof, as suggested by Patrick. This modification would benefit the system by helping to ensure that the receiver does not process any unsolicited communication.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kolan and Oran as applied s 1 and 6 above, and further in view of Raisanen US 20010012300.

The combination is silent on the communicating device sending data using the UPD transport protocol inserts an item of information into said the messages containing these data, the item of information allowing the receiver of these messages to process them in their order of sending.
Raisanen teaches the communicating device sending data using the UPD transport protocol inserts an item of information into said the messages containing these data, the item of information allowing the receiver of these messages to process them in their order of sending (fig. 4, UDP header field, sequence number, [0024]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   the communicating device sending data using the UPD transport protocol inserts an item of information into said the messages containing these data, the item of information allowing the receiver of these messages to process them in their order of sending, as suggested by Raisanen. This modification would benefit the system by enabling the receiving decide to process data in order of the time it was transmitted.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kolan and Oran as applied to claims 1 and 6 above, and further in view of Takaoka US 20030079009

The combination is silent on receiving, by the traffic hub, a UDP datagram conveyed on a path used by a multi-path UDP communication, and
sending, by the traffic hub, the UDP datagram to its recipient according to a simple UDP transport mode.
Takaoka teaches receiving a packet and converting it to a simple UDP transport mode (An UDP packet conversion part 18 converts the group 3 facsimile transmission procedure information output from the group 3 protocol information extracting part 16 into UDP packet data in the UDP mode, [0041]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   receiving, by the traffic hub, a UDP datagram conveyed on a path used by a multi-path UDP communication, and sending, by the traffic hub, the UDP datagram to its recipient according to a simple UDP transport mode, as suggested by Takaoka. This modification would benefit the system by converting the packet from a multipath UDP format to a simple / conventional UDP .

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD B ABELSON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        








Xu US 20170078175 Content in the UDP packet includes the path ID of the service chain and the ID of the SF node 121, [0302]

Sec ref. US 20030154073 [0195].

US 20070124496 [0007] UDP source port UDP destination port, DLCI  (see Oran: DLCI distinguishes media type)